                     Case 21-10461-JTD              Doc 8       Filed 03/02/21         Page 1 of 37




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    CMC II, LLC, 1                                                   Case No. 21-10461 (xxx)

                      Debtors.                                       (Joint Administration Pending)



                           MOTION OF DEBTORS FOR ENTRY OF
               INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS
             TO (A) PAY CERTAIN PREPETITION EMPLOYEE OBLIGATIONS AND
                    (B) CONTINUE EMPLOYEE BENEFIT PROGRAMS AND
                             (II) GRANTING RELATED RELIEF

             CMC II, LLC (“CMC II” or the “Manager Debtor”) and certain of its affiliates, the

debtors and debtors-in-possession in the above-captioned cases (collectively, the “Debtors” or the

“Company”), hereby move (this “Motion”) this Court for entry of interim and final orders,

substantially in the forms attached hereto as Exhibit A and Exhibit B (the “Interim Order” and

the “Final Order,” respectively), granting the relief described below. In support thereof, the

Debtors refer to the contemporaneously filed Declaration of Paul Rundell in Support of Chapter

11 Petitions and First Day Papers (the “First Day Declaration”) and further represent as follows:

                                               RELIEF REQUESTED

             1.     By this Motion, the Debtors respectfully request entry of an Interim Order and a

Final Order under sections 105(a), 363(b), 507(a), 541, 1107(a), and 1108 of title 11 of the United

States Code (the “Bankruptcy Code”) authorizing, but not directing, the Debtors to:




1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
      are as follows: CMC II, LLC (6973), Salus Rehabilitation, LLC (4037), 207 Marshall Drive Operations LLC
      (8470), 803 Oak Street Operations LLC (3900), Sea Crest Health Care Management, LLC (2940), and Consulate
      Management Company, LLC (5824). The address of the Debtors’ corporate headquarters is 800 Concourse
      Parkway South, Maitland, Florida 32751.
               Case 21-10461-JTD         Doc 8     Filed 03/02/21     Page 2 of 37




            (a) pay and/or perform, as applicable, prepetition obligations to current employees
                (collectively, the “Employees”), including accrued prepetition wages, salaries,
                processing services related thereto, and other cash and non-cash compensation
                claims, except as otherwise set forth herein (collectively, the “Employee Claims”);

            (b) pay obligations to or on account of independent contractors (collectively, the
                “Contractor Claims”);

            (c) honor and continue in the ordinary course of business, until further notice, and pay
                (but not assume) the prepetition amounts associated with the Debtors’ employee
                benefit plans and programs, insurance programs, paid time off, holiday time, and
                leave policies (collectively, “Leave Time”), savings and retirement plans, tuition
                reimbursement plans, and workers’ compensation plans and programs (collectively,
                the “Employee Benefit Programs”), the most significant of which are described
                below, and to pay all fees and costs in connection therewith, except as otherwise
                set forth herein (collectively, the “Employee Benefit Obligations”);

            (d) reimburse Employees for prepetition Reimbursable Expenses (as defined below),
                consisting of out-of-pocket expenses incurred in the ordinary course of business
                and pay business expenses charged to corporate credit cards; and

            (e) pay over to the appropriate parties all prepetition withholdings from Employees
                (including any union-related withholdings) and payroll-related taxes associated with
                the Employee Claims and the Employee Benefit Obligations (the “Employee
                Withholdings” and, together with the Employee Claims, the Contractor Claims, the
                Employee Benefit Obligations, the Reimbursable Expenses, the “Prepetition
                Employee Obligations”).

       2.      The following chart sets forth the various categories and approximate outstanding

amounts of the Prepetition Employee Obligations that the Debtors are seeking authority, but not

direction, to pay under this Motion during the period of time following the entry of the Interim

Order and prior to entry of the Final Order (the “Interim Period”), as well as amounts that the

Debtors are seeking to pay after entry of the Final Order.




                                                -2-
               Case 21-10461-JTD         Doc 8     Filed 03/02/21     Page 3 of 37




                                       APPROX. AMOUNT SEEKING
             CATEGORY                   TO PAY DURING INTERIM           APPROX. AMOUNT SEEKING
                                                PERIOD                   TO PAY ON FINAL BASIS


 Employee Claims                                      $1,500,000.00                    $1,500,000.00

 Contractor Claims                                      $550,000.00                    $1,300,000.00

 Payroll Processing Expenses                                $900.00                          $900.00
 Corporate Bonus Plans, Spot
 Awards, Compassion Pay, and
 Shift Pick-Up Bonuses                                   $17,000.00                       $17,000.00

 Employee Benefit Plans                                  $21,250.00                       $85,000.00

 Workers’ Compensation Programs                          $12,500.00                       $58,500.00

 Reimbursable Expenses                                  $185,000.00                      $740,000.00

 Relocation Expenses                                     $35,000.00                       $35,000.00
                Total                                 $2,321,650.00                    $3,736,400.00

       3.      During the Interim Period, none of the Debtors’ Employees will receive payments

on account of Prepetition Employee Obligations in excess of the amount entitled to priority under

section 507(a)(4) or 507(a)(5) of the Bankruptcy Code, as applicable.

       4.      In addition, the Debtors request entry of orders (a) authorizing all applicable banks

and other financial institutions (collectively, the “Banks”), when requested by the Debtors in their

sole discretion, to receive, process, honor, and pay any and all checks, drafts, and other forms of

payment, including fund transfers, on account of the Prepetition Employee Obligations, whether

such checks or other requests were submitted before, on, or after the Petition Date; (b) authorizing

the Banks to rely on the representations of the Debtors as to which checks are subject to this

Motion, provided that any such Bank shall not have any liability to any party for relying on such

direction and representations by the Debtors; (c) providing that the Banks shall, at the direction of



                                                -3-
               Case 21-10461-JTD          Doc 8    Filed 03/02/21      Page 4 of 37




the Debtors, receive, process, honor, and pay all prepetition and postpetition checks and fund

transfers on account of the Prepetition Employee Obligations that had not been honored and paid

as of the Petition Date, provided that sufficient funds are on deposit in the applicable accounts to

cover such payments and that any such Bank shall not have any liability to any party for relying

on such direction by the Debtors; and (d) authorizing the Debtors to issue new postpetition checks

or effect new postpetition fund transfers to replace any checks, drafts and other forms of payment

which may be inadvertently dishonored or rejected.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Venue of these cases and this Motion in this district is proper under 28 U.S.C. §§ 1408

and 1409.

       6.      The legal predicates for the relief requested herein are sections 105(a), 363(b),

507(a), 541, 1107(a), and 1108 of the Bankruptcy Code, Rules 6003 and 6004 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1(m) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”).

       7.      Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to this Motion if it is determined that this Court would lack Article

III jurisdiction to enter such final order or judgment absent the consent of the parties.




                                                 -4-
               Case 21-10461-JTD        Doc 8    Filed 03/02/21     Page 5 of 37




                                       BACKGROUND

       8.      On March 1, 2021 (the “Petition Date”), each Debtor commenced a case by filing a

petition for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). The Debtors have requested that the Chapter 11 Cases be jointly administered.

       9.      The Debtors continue to operate their businesses and manage their properties as

debtors and debtors-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

       10.     To date, the Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) has not appointed a creditors’ committee in the Chapter 11 Cases, nor has any

trustee or examiner been appointed therein.

       11.     The Debtors in these Chapter 11 Cases manage and operate skilled nursing facilities

(“SNFs”), providing a variety of services to mostly elderly residents that include short-term

rehabilitation, comprehensive post-acute care, long-term care, and physical, occupational, and

speech therapies. Debtor CMC II provides management and support services to approximately

140 SNFs, each of which is operated by an affiliate of the Debtors (such SNFs, the “Managed

SNFs”, and such operators, the “Managed SNF Operators”) under the common ownership of

non-Debtor LaVie Care Centers, LLC (“LVCC”), doing business as Consulate Health Care. Two

of the Managed SNF Operators are Debtors in these Chapter 11 Cases: 207 Marshall Drive

Operations LLC (“Marshall”) and 803 Oak Street Operations LLC (“Governor’s Creek” and,

together with Marshall, the “Operator Debtors”). Each of the Operator Debtors operates a 120-

bed SNF located in Northern Florida. The remaining Debtors, Salus Rehabilitation, LLC, Sea

Crest Health Care Management, LLC, and Consulate Management Company, LLC, are no longer

operational but historically provided rehabilitation and management services, respectively.




                                               -5-
                    Case 21-10461-JTD             Doc 8      Filed 03/02/21         Page 6 of 37




           12.      Additional factual background regarding the Company’s business operations,

corporate and capital structures, and restructuring efforts are described in greater detail in the First

Day Declaration, which is incorporated in this Motion by reference.

                  THE DEBTORS’ WORKFORCE AND RELATED OBLIGATIONS

I.         THE DEBTORS’ WORKFORCE.

           A.       Employees

            13.     As of the Petition Date, the Debtors employ approximately 654 Employees that can

    generally be separated into two categories: employees of the Operator Debtors (the “Operator

    Employees”) and employees of the Manager Debtor (the “Manager Employees” 2 and, together

    with the Operator Employees, collectively, the “Employees”). The Operator Employees are

    employed by the applicable Operator Debtor and provide services at the SNF owned by the

    respective Operator Debtor. The Operator Employees’ responsibilities are largely (approximately

    80%) nursing and nursing administration, but also include local administration, social services

    and activities, and facility maintenance. There are approximately 170 Operator Employees,

    consisting of 137 full-time Employees, 30 part-time Employees, and 3 Employees who work for

    the Debtors on an as-needed or pro re nata (“PRN”) basis.

           14.      The Manager Employees are employed by the Manager Debtor. The services

performed for the Manager Debtor relate to the management of the Managed SNFs, including the

two SNFs operated by the Operator Debtors. The Manager Employees’ responsibilities include

clinical and regulatory support, marketing, operations, IT services, human resources, finance and

accounting, general management, and executive leadership. As described in further detail in the


2
      While the Manager Employees are, overwhelmingly, employed by the Manager (as defined below), two of the
      Employees of each Operator Debtor (the Executive Director and the Director of Clinical Services) receive many
      of the same benefits as the Employees of the Manager. Thus, for the purposes of this Motion and the Orders, these
      Employees are considered Manager Employees, despite being employed by the respective Operator Debtor.


                                                          -6-
                  Case 21-10461-JTD             Doc 8      Filed 03/02/21        Page 7 of 37




First Day Declaration, the costs of funding the Prepetition Employee Obligations owed to the

Manager Employees is shared among the various Managed SNFs through the payment of

management fees by the Managed SNF Operators to the Manager Debtor. 3                                  There are

approximately 484 Manager Employees, consisting of 477 full-time Employees, 3 part-time

Employees, and 4 PRN Employees. The Manager Employees are employed in Florida, Alabama,

Arkansas, California, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Minnesota, North

Carolina, Ohio, Pennsylvania, South Carolina, Virginia, Tennessee, and West Virginia.

         15.      The Debtors pay salaries to approximately 355 of their Employees (including 347

Manager Employees and 8 Operator Employees), and pay hourly wages to approximately 299

Employees (including 137 Manager Employees and 162 Operator Employees). 4

         16.      Of the 170 Operator Employees, 43 Operator Employees employed by Debtor

Marshall are members of the United Food & Commercial Workers Union, Local 1625 (such

Employees, the “Union Employees”). 5 The Union Employees include certified nursing assistants,

restorative aides, activity aides, and drivers. The Union Employees’ relationship with Marshall is

governed by that certain collective bargaining agreement (the “Collective Bargaining

Agreement”) dated July 1, 2020 and expiring on June 30, 2023. The Collective Bargaining




3
    Additional information on the calculation of these fees can be found in the Debtors’ Cash Management Motion
    (as defined herein).
4
    Operator Employees who are paid hourly wages are entitled to “Report Pay.” The Operator Debtors’ Report Pay
    program provides a minimum of two hours of wages to any Employee who is scheduled to work or is called in to
    work, but is sent home before working two hours because of changes to conditions requiring fewer staff (such as
    a decline in resident census). For example, if an Operator Employee is scheduled to work from 3:00 p.m. to 11:00
    p.m., begins work at 3:00 p.m., and is dismissed at 4:45 p.m., the Operator Employee will receive two hours of
    wages. If the same Operator Employee is dismissed at 6:00 p.m., the Operator Employee will receive three hours
    of wages, and will not receive additional Report Pay.
5
    Various Employee Obligations described herein vary depending on whether or not an Employee is a Union
    Employee. As such, Employees who are not Union Employees are, in certain instances, described as “Non-Union
    Employees.”


                                                       -7-
               Case 21-10461-JTD        Doc 8    Filed 03/02/21      Page 8 of 37




Agreement specifically excludes from Union Employees registered nurses and licensed practical

nurses as well as housekeeping employees, guards, and supervisors.

       17.     Given the service-intensive nature of the senior care industry in which the Debtors

operate and the importance of recruiting new residents and maintaining current residents, the

Debtors’ Employees are the lifeblood of the Company. The Debtors’ Employees are directly

involved in providing services to members of the senior community, including those needing

assisted living services, memory care, and hospice care. Further, the Debtors’ Employees have

been particularly vital given the ongoing COVID-19 pandemic, during which they have been going

above and beyond their typical roles to do everything possible to ensure the health and well-being

of the Company’s residents, most of whom are in a particularly high-risk population with respect

to the COVID-19 pandemic, given its disproportionate effects on individuals of advanced age.

Now, more than ever, maintaining Employee morale is of paramount importance to the Company’s

continued ability to provide the highest-quality service, care, and living accommodations for

residents without interruption or compromises in safety.

       B.      Contractors

       18.     In addition to the Employees, the Debtors also use the services of a variety of

individuals and firms engaged by the Company through various agreements as contractors,

consultants, and third-party service providers (collectively, the “Contractors”).      In all, the

Company has relationships with approximately 11 Contractors. The Contractors serve a variety

of necessary functions for the Debtors, including health rehabilitation services, dietary,

housekeeping and laundry services, medical oversight, administrative services, and temporary IT

services.




                                               -8-
               Case 21-10461-JTD          Doc 8     Filed 03/02/21      Page 9 of 37




       19.     With respect to the Operator Debtors, Contractors consist mostly of parties who

provide rehabilitation services, dietary, housekeeping, and laundry services, with the cost of such

services fluctuating based on changes in resident census and corresponding utilization levels. Due

to fluctuations in resident volume with respect to the services provided by Contractors, it is not

cost-effective for the Debtors to commit salary or guarantee hours to individual Employees.

Utilizing the Contractors—who do not have a fixed salary or schedule—permits the Debtors to

match the availability of Contractors with demand for their services. Other Contractors provide

more specialized services, such as executive consulting, temporary IT services, or medical

direction. Given the value that Contractors provide to the Debtors’ business operations, and the

essential nature of their services, the Debtors believe it is important to maintain existing

arrangements with the Contractors.

       20.     As noted above, the role of the Contractors is of particular import given the ongoing

COVID-19 pandemic. The COVID-19 pandemic has resulted in the Debtors needing more skilled

staff to provide care to residents at its SNFs and adhere to heightened safety measures. Further,

continuity of care is essential to the health and welfare of the residents at the SNFs, particularly in

light of COVID-19 pandemic. To continue providing the highest-quality service and care for

residents during these Chapter 11 Cases, the Debtors must be able to use Contractors to continue

to fill these sometimes unpredictable vacancies and increased staffing needs. The Debtors submit

that, without the flexibility to retain Contactors as needed at their SNFs, the health, safety, and

well-being of residents may suffer.




                                                 -9-
                Case 21-10461-JTD        Doc 8      Filed 03/02/21   Page 10 of 37




II.       THE DEBTORS’ EMPLOYEE COMPENSATION PROGRAMS

          A.    Wages and Salaries

          21.   Consistent with industry practice, the Debtors pay their Employees’ salaries,

wages, and other compensation for their services. The Manager Employees and the Operator

Employees are paid once every two weeks; however, there are different pay days for Operator

Employees and Manager Employees. In total, the average payroll for the Debtors’ Employees is

approximately $2,100,000 per two-week pay period, including payroll taxes.

          22.   The Debtors made their most recent payroll with respect to certain Employees on

February 18, 2021 for Manager Employees and on February 11, 2021 for Operator Employees.

The Debtors estimate that, as of the Petition Date, approximately $1,500,000.00 is owed and

outstanding on account of accrued and unpaid wages, salaries, and related payroll taxes and

withholdings all of which will come due in the interim period. The first postpetition payday for

Manager Employees will be March 4, 2021 and the first postpetition payday for Operator

Employees will be March 11, 2021.

          23.   In addition, the Debtors estimate that in the second half of 2020, they spent

approximately $370,000.00 per month paying Contractors at the Operator Debtors, and

approximately $12,500.00 per month paying Contractors hired by CMC II. As of the Petition

Date, the Debtors estimate that they owe a total of approximately $790,000.00 to the Contractors.

This Debtors anticipate that $450,000.00 of this amount will be due and payable in the Interim

Period.

          24.   The Debtors’ calculate, track and process their payroll internally, and transmit the

information to Automatic Data Processing, Inc. or ADP (the “Payroll Processor”) to administer

and pay their payroll. As of the Petition Date, the Debtors estimate they owe approximately




                                                 - 10 -
                 Case 21-10461-JTD            Doc 8      Filed 03/02/21        Page 11 of 37




$900.00 to the Payroll Processor in payroll processing expenses (the “Payroll Processing

Expenses”).

         25.     The Debtors request authorization, but not direction, to pay any Employee Claims

and Contractor Claims up to the priority cap pursuant to the Interim Order, and, pursuant to the

Final Order, to pay such claims in the ordinary course of business, including any amounts that

were not paid under the Interim Order on account of the priority cap, if any. 6 The Debtors further

request authority to pay, in their sole discretion, any prepetition amounts owing with respect to the

Payroll Processing Expenses and to continue paying the Payroll Processing Expenses in the

ordinary course of business.

         B.      Other Cash and Non-Cash Compensation

                 (i)      Overtime

         26.     As of the Petition Date, approximately 162 of the Debtors’ Employees, who are

classified as non-exempt Employees, are eligible to earn overtime. 7 Such Employees earn

overtime at one and one-half times the regular rate of pay, unless otherwise required by applicable

state law, if they work more than 40 hours in a work week (or, if applicable, more than eight hours

per day or 80 hours per 14-day period).               As a general matter, such overtime is typically

preapproved by a supervisor. During the fourth quarter of 2020, the Debtors spent approximately

$97,500.00 per month on overtime wages.

         27.     The Debtors’ Employees who work overtime are often healthcare personnel such

as nurses and therapists who do so to maintain the quality and continuity of care for residents and


6
    As provided in the proposed Interim Order, the Debtors seek the authority, but not direction, to pay only those
    portions of the Contractor Claims related to services. The Debtors are requesting breakdowns from applicable
    Contractors of any invoice containing costs for goods, which the Debtors will share with the U.S. Trustee prior
    to issuing any payment.
7
    The remainder of the Debtors’ Employees, who are classified as exempt Employees, are not eligible to receive
    overtime compensation, except for the Shift Pick-Up Bonuses described (and defined) herein.


                                                      - 11 -
                Case 21-10461-JTD          Doc 8      Filed 03/02/21     Page 12 of 37




help ensure the Debtors’ compliance with applicable staffing regulations. Paying overtime to

Employees also avoids the added expense of hiring staffing agencies. Maintaining the Debtors’

ability to provide overtime to Employees is especially important given the COVID-19 pandemic

that has given rise to the need for heightened levels of care and safety measures.

                (ii)     Corporate Bonus Plans

        28.     The Debtors have historically maintained a number of annual and quarterly bonus

plans and programs for certain Employees (the “Corporate Bonus Plans”). Approximately 88

Employees are eligible to participate in the discretionary Corporate Bonus Plans. Payments under

the Corporate Bonus Plans are typically paid based on metrics that reflect a combination of

individual and Company-wide performance. Generally, payment under certain of the Corporate

Bonus Plans is contingent upon the ability of the applicable Managed SNFs to generate sufficient

cash flow to support payment of the amounts under the Corporate Bonus Plans.

        29.     The criteria for the Corporate Bonus Plans vary on a position-by-position basis. A

non-exhaustive summary of the criteria for certain Corporate Bonus Plans is below:

       (a)    Regional Director of Business Development: Certain regional directors of
business development may be eligible for a bonus of up to $2,000 per month, in the event that the
SNFs they serve achieve over 101% of budgeted census and Medicare reimbursement.

        (b)    Care Liaisons and Business Development Coordinators: Certain care liaisons
and business development coordinators may be eligible for bonuses, which, depending on the
position, are based on total census, Medicare census, and/or achievements of other business
development metrics (as applicable).

       (c)     Regional Vice President of Operations: The Debtors’ regional vice presidents of
operations may be eligible for a bonus of up to 20% of such Employee’s salary if the SNFs they
serve meet certain health and safety, EBITDAR 8, and Employee turnover targets.




8
    “EBITDAR” means earnings before interest, taxes, depreciation, amortization and rent (or rent-adjusted
    EBITDA). EBITDAR is a metric that is common in the skilled nursing industry.



                                                   - 12 -
               Case 21-10461-JTD          Doc 8      Filed 03/02/21     Page 13 of 37




       (d)     Division Vice President of Business Development: The Debtors’ division vice
presidents of business development may be eligible for a bonus of up to $2,500 per month, if the
SNFs they serve meet certain health and safety and business development targets.

       (e)     Executive Director and Director of Nursing: The Debtors’ executive directors
and directors of nursing may be eligible for a bonus of up to 20% of such Employee’s salary, if
the SNFs they serve meet certain health and safety, EBITDAR, and Employee turnover targets.

        30.     Many of the Debtors’ bonus programs have performance targets that are calculated

monthly, but all bonuses are either paid on a quarterly or annual basis. In addition, as part of the

Corporate Bonus Plans, the Debtors’ senior management team that is employed by the Manager

Debtor may be eligible for non-discretionary bonuses ranging from 30% to 60% of their annual

salaries that are intrinsically tied to various performance and business metrics linked to (and

impacted by) their respective positions. The Company also pays annual discretionary bonuses to

non-insider Manager Employees based on the performance of the individual Employee and the

Debtors. Such bonuses are paid on an annual basis after the close of the calendar year following

substantial completion of the Debtors’ annual audit of their financial statements. Quarterly

bonuses are typically paid within 45 days of the end of the quarter.

        31.     The Debtors’ Corporate Bonus Plans are critical to the Debtors’ financial well-

being and ability to provide quality and safe services to their residents. The Debtors’ Corporate

Bonus Plans incentivize those Employees responsible for the financial success and safety record

by linking compensation to achievement of related metrics. Employees who participate in the

Debtors’ Corporate Bonus Plans consider bonuses part of their compensation packages, and, as

such, the Debtors’ Corporate Bonus Plans are critical to their ability to retain and attract key talent.

The Debtors believe that the Corporate Bonus Plans are reflective of industry standards.

        32.     Between December of 2020 and February of 2021, the Debtors paid an average of

$515,000.00 per month under the Corporate Bonus Plans—$320,000.00 to insiders and

$185,000.00 to non-insiders.      The Debtors estimate that under the Corporate Bonus Plans,


                                                  - 13 -
                 Case 21-10461-JTD             Doc 8      Filed 03/02/21       Page 14 of 37




approximately $2,000.00 would be payable to a single executive director approximately 45-days

from the end of the First Quarter. The Debtors seek authorization, but not direction, to pay any

quarterly bonus Corporate Bonus Plans as they come due in the ordinary course of business,

regardless of whether such amounts arose prepetition or postpetition.

                  (iii)   Spot Awards, Compassion Pay and Shift Pick-Up Bonuses

         33.      The Operator Debtors have also historically awarded discretionary bonuses to non-

insider Employees who exhibit exceptional performance (the “Spot Awards”). The Spot Awards

typically range from $50 to $1,500 per grant, although the amount of the Spot Awards can be

higher in instances of an Employee’s extraordinary effort. The Spot Awards include, for instance,

a $225 payment for perfect attendance, or a $100 payment for picking up open shifts. The Spot

Awards are awarded on an ad hoc basis, based on performance of certain tasks. In addition to the

Spot Awards, in light of the increased demands placed on the Operator Debtors’ employees by the

outbreak of COVID-19, the Operator Debtors have adopted a policy of increasing hourly

Employees’ wages by $3 per hour worked, for Operator Employees in COVID-19 active

environments (such pay increase, “Compassion Pay”). 9 The Debtors believe that the Compassion

Pay is reasonable in light of the increased demand and stress placed on the Operator Employees

by the COVID-19 pandemic. Compassion Pay was instituted at Governor’s Creek from April 16,

2020 to August 19, 2020.

         34.      Additionally, the Operator Debtors typically offer certain of their nurse Employees

a bonus for picking up additional shifts (the “Shift Pick-Up Bonuses”) above their 40-hour work

week. The amount of the Shift Pick-Up Bonus depends on the length of the shift that is picked up:


9
    The Compassion Pay program is instituted when at least one resident at a care center is diagnosed with COVID-
     19. If implemented, all hourly employees in the care center will be eligible for the Compassion Pay bonus on
     every hour worked.



                                                       - 14 -
              Case 21-10461-JTD          Doc 8      Filed 03/02/21   Page 15 of 37




with nurses receiving $250 for each shift picked up that is six or more hours and $125 for each

shift picked up that is greater than 2 hours and fewer than six hours. The Shift Pick-Up Bonuses

are reasonable and necessary to incentivize the Operator Debtors’ nurse Employees, and help to

ensure that the Debtors’ SNF residents— many of whom require nearly constant assistance to be

able to live fulfilling lives—are provided continuous care.

       35.     The Spot Awards and Shift Pick-Up Bonuses are paid during the next payroll date

following the decision to award any such Spot Award or Shift Pick-Up Bonus. During the fourth

quarter of 2020, the Company paid approximately $35,000.00 in Spot Awards. There were no

payments or accruals during the quarter for Compassion Pay or Shift Pick-Up Bonuses.

       36.     As of the Petition Date, the Debtors estimate that there are approximately

$15,000.00 in liabilities owed under the Spot Awards that will become due within the first 21-days

of these cases. By this Motion, the Debtors request authority to make any payments and

remittances for amounts attributable to the prepetition period and related to the Spot Awards,

Compassion Pay, and Shift Pick-Up Bonuses up to $15,000.00, and to continue such programs in

the ordinary course of business and in their sole discretion.

               (iv)    Paid Time Off, Holiday, Leaves of Absence, and Business Expenses

       37.     In addition to the foregoing, the Debtors offer their Employees other forms of

compensation, including paid time off, paid holidays, other time off, and reimbursement of certain

business expenses. These forms of compensation are usual, customary, and necessary for the

Debtors to retain qualified employees during the reorganization process, particularly given the

challenging environment caused by the COVID-19 pandemic.                Without these forms of

compensation, Employee morale would suffer, which could directly have a negative impact on the

health and well-being of residents.




                                                 - 15 -
               Case 21-10461-JTD       Doc 8      Filed 03/02/21   Page 16 of 37




       38.     All full-time Employees are eligible to receive paid time off (“PTO”). PTO accrual

varies by Employee type and years of service. PTO accruals begin after the successful completion

of 90 days of employment, and, except as noted below, are calculated using a 40-hour work week

and 2,080 work year. A summary of PTO accrual is set forth in the tables below:

Operator Employees (Non-Union Employees)
                                                                          Total PTO Accrual /
                  Vacation Accrual / Year   Sick Leave Accrual / Year
                                                                                 Year
Years of         Vacation       Vacation    Sick Leave    Sick Leave    Total PTO    Total PTO
Service          Hours          Days        Hours         Days          Hours        Days
0 – 1 Year       72             9           24            3             96           12
1 – 5 Years      80             10          40            5             120          15
Over 5 Years     120            15          40            5             160          20

Manager Employees (Non-Exempt / Non-Union Employees)
                                                                          Total PTO Accrual /
                  Vacation Accrual / Year   Sick Leave Accrual / Year
                                                                                 Year
Years of         Vacation       Vacation    Sick Leave    Sick Leave    Total PTO    Total PTO
Service          Hours          Days        Hours         Days          Hours        Days
0 – 1 Year       80             10          24            3             96           13
1 – 5 Years      80             10          40            5             120          15
Over 5 Years     120            15          40            5             160          20

Operator Employees (Union Employees)
                8 Hour / Day or 2,040 Hours / Year        7.5 Hour / Day or 1,912.5 Hours / Year
                       PTO Accrual / Year                          PTO Accrual / Year
Years of       PTO Hours           PTO Days              PTO Hours            PTO Days
Service
0 – 1 Years    72                  9                     67.5                9
1 – 5 Years    176                 22                    165                 22
5 – 10 Years   208                 26                    195                 26
10 or More
Years          248                 31                    232.5               31

       39.     Non-Union Employees (except for exempt Manager Employees, as described

below) can carry over unused PTO from year to year, but PTO banks are capped at a maximum of

120 PTO hours. In light of the COVID-19 pandemic, the Debtors have temporarily suspended this

cap on unused PTO. Except as required by applicable law, accrued PTO is not paid out upon

termination of a Non-Union Employee. Union Employees can carry over up to either 375 (for




                                               - 16 -
              Case 21-10461-JTD        Doc 8      Filed 03/02/21     Page 17 of 37




Employees having 7.5 paid hours per day) or 400 (for Employees having 8 paid hours per day)

total PTO hours. Union Employees’ PTO is paid out upon resignation at the following levels:

   Years of Continuous Full-Time Service                Percentage of PTO Paid at Resignation

                Less than 2 years                                        0%
    2 or more years and fewer than 11 years                             60%
                11 years or more                                        80%

       40.      The PTO of exempt Manager Employees is governed by the Company’s work-life

balance program (the “WLBP”). PTO accruing under the WLBP does not accrue and is considered

unlimited, although there are limitations on how much PTO a Manager Employee can use at any

given time. Because PTO under the WLBP is considered “unlimited,” it does not roll over and

there is no payout of this PTO.

       41.      Employees accrue and use PTO constantly, making it difficult to quantify the

potential cost of accrued PTO as of the Petition Date. However, no Employee has more than

$6,500.00 worth of accrued PTO as of the Petition Date, and the average Employee has

approximately $1,100.00 worth of accrued PTO as of the Petition Date.

       42.      The Debtors provide holiday time (“Holiday Time”) in accordance with an

approved holiday schedule. The Debtors have designated six holidays during calendar year 2020

consistent with their historical practice. The Company does not pay out amounts for unused

Holiday Time.

       43.      The Debtors also provide Employees with various other forms of paid and unpaid

leaves of absence, including jury duty leave, bereavement and funeral leave, military leave,

medical leave, and family leave. While the Debtors pay wages and salaries for certain of these




                                               - 17 -
                  Case 21-10461-JTD             Doc 8      Filed 03/02/21        Page 18 of 37




leaves of absence, these leave programs do not give rise to any additional payment obligations by

the Debtors.

          44.      By this Motion, the Debtors seek authority to continue to their leave and time off

policies in the ordinary course of business after the Petition Date, including honoring all prepetition

PTO liabilities to their Employees. The Debtors anticipate that their Employees will use their PTO

in the ordinary course of business, which should result in the Debtors having to make no material

cash flow adjustments to their normal payroll obligations.

III.      EMPLOYEE BENEFIT PLANS.

          45.      The Debtors provide benefit packages to eligible Employees, including, inter alia,

medical plans, dental plans, a vision plan, and life insurance plans, AD&D, disability insurance

plans, and savings and retirement plans, which are described in more detail below. Eligibility to

participate in these benefit plans generally requires that an Employee be regularly scheduled to

work at least 20 hours per week. Certain of the programs described below are available only for

full-time Employees.

          A.       Medical Plans

          46.      The Debtors provide their Employees with medical benefits pursuant to three

different medical plans through Benefit Administrative Systems (“BAS”). Full-time Union

Employees are eligible to participate in the BAS HDHP Plan (the “HDHP Plan”). Non-Union

full-time Operator Employees are eligible to participate in either the HDHP Plan or the BAS MEC

Plan (“MEC Plan”) 10, which provides certain essential health coverage. In addition, full-time

Manager Employees are eligible to participate in either the HDHP Plan or the BAS HSA Plan (the

“HSA Plan” and, together with the HDHP Plan and the MEC Plan, the “Medical Plans”). As of



10
     Part-time Operator Employees are also eligible to participate in the MEC Plan.


                                                        - 18 -
                  Case 21-10461-JTD             Doc 8      Filed 03/02/21         Page 19 of 37




the Petition Date, approximately 414 Employees have elected coverage under the Medical Plans,

with 320 Employees covered by the HDHP Plan, 86 Employees covered by the HSA Plan, and 8

Employees electing coverage under the MEC Plan. The Debtors self-insure the Medical Plans.

          47.      The Medical Plans are funded through contributions by participating Employees

and by the Debtors. The Debtors pride themselves on providing quality healthcare coverage to

their Employees, and, as such, the Debtors fund up to approximately 72% of the cost of the Medical

Plans for full-time Employees. 11 Employees contribute to the Medical Plans through payroll

deductions to pay for the balance of the Medical Plan cost. The Debtors collect Employee

contributions as a prorated amount each payroll period. The total cost of the Medical Plans to the

Debtors was approximately $835,000.00 for the fourth quarter of 2020. For 2021, the Debtors

estimate that the total annual cost of the Medical Plans will be approximately $3,020,000.00.

          48.      As of the Petition Date, the Debtors estimate that there are approximately

$750,000.00 in liabilities owed under the Medical Plans for first quarter of 2021. By this Motion,

the Debtors request authority to make any payments and remittances for amounts attributable to

the prepetition period and related to the Medical Plans, including administrative fees, in the

ordinary course of business and in their sole discretion.

          B.       Dental and Vision Plan

          49.      The Debtors also offer eligible Employees dental benefits pursuant to two separate

dental plans (the “Dental Plans”) through the Unum Group (“Unum”). The Dental Plans are the

basic dental plan (the “Basic Dental Plan”), which includes coverage for ordinary dental services

and the advanced dental and orthodontia plan (the “Advanced Dental Plan”), which, in addition



11
     The percentage of the cost of the Medical Plans covered by the Debtors depends on multiple factors, including the
     Medical Plan selected, the type and union status of a particular Employee, whether an Employee is a tobacco user,
     and whether an Employee has elected Health Plan coverage for their spouse and/or children.



                                                        - 19 -
                  Case 21-10461-JTD            Doc 8      Filed 03/02/21        Page 20 of 37




to the services covered by the Basic Dental Plan, covers crowns, implants, and orthodontia

services. As of the Petition Date, approximately 425 Employees have elected coverage under the

Dental Plans, with approximately 144 Employees electing coverage under the Basic Dental Plan

and 281 Employees electing coverage under the Advanced Dental Plan.

          50.     The Debtors also offer their Employees vision benefits pursuant to a vision plan

(the “Vision Plan”) through EyeMed, which provides coverage for eye examinations, glasses and

contact lenses. As of the Petition Date, approximately 371 Employees participate in the Vision

Plan.

          51.     The Dental Plans and the Vision Plan are funded entirely through contributions by

participating Employees. Employee contributions are collected through payroll deductions each

pay period, and the Debtors believe that such funds may constitute monies held in trust and

therefore may not be property of the Debtors’ bankruptcy estates. 12 Thus, the Debtors believe they

have authority to direct such funds to the appropriate parties, including by making payments or

remittances for amounts attributable to the prepetition period and relating to the Dental Plans and

Vision Plan, including administrative fees, in the ordinary course of business and in their sole

discretion. Nonetheless, out of an abundance of caution, the Debtors request authority to make

such payments and remittances by this Motion.

          C.      Additional Medical Benefits

          52.     The Debtors provide Employees who participate in the HSA Plan the opportunity

to use tax-advantaged healthcare spending accounts (“HSA”), administered through Optum Bank

(“Optum Bank”). The HSA allows Employees to use pre-tax dollars towards the payment of

medical prescription, dental, and vision expenses. Dollars in each Employee’s HSA accounts can


12
     The total annual payments made with respect to the Dental Plans in 2020 was approximately $210,000.00, and the
     total annual payments made with respect to the Vision Plan in 2020 was approximately $45,000.00.


                                                       - 20 -
              Case 21-10461-JTD         Doc 8      Filed 03/02/21    Page 21 of 37




be rolled over year-after-year and are not forfeited at year’s end. The Debtors have historically

not made any matching contributions under the HSA. As of the Petition Date, the Debtors estimate

that no prepetition amounts are owed to Employees or Optum Bank under the HSA. The Debtors

seek authority to pay administrative fees and continue the HSA program in the ordinary course of

business.

       D.      Life, AD&D, and Disability Insurance

       53.     The Debtors provide eligible Employees with, or, in some cases, give Employees

the option of purchasing, certain types of life and disability insurance, including basic life,

accidental death and dismemberment, short-term disability insurance, long-term disability

insurance, supplemental life, and related programs (collectively, the “Other Insurance Plans”)

pursuant to policies issued by Unum.

       54.     The Debtors provide each full-time Employee accidental death and dismemberment

insurance (“Basic Life and AD&D Insurance”) through Unum. Generally, such Employees

receive Basic Life and AD&D Insurance coverage in the amount of $10,000 for Operator

Employees and one times annual salary for Manager Employees. If a participating Employee dies

as the result of an accident, his or her beneficiary will receive this amount. The Debtors cover the

full cost of the Basic Life and AD&D Insurance.

       55.     The Debtors also provide each full-time Manager Employee with long-term

disability coverage (“Long-Term Disability”) through Unum. Long-Term Disability covers

disabilities lasting longer than 180 days. The Debtors’ Long-Term Disability Plan, which is fully

funded by the Debtors in the case of the Manager Employees, provides 60% of an eligible

Employee’s salary, up to $7,000 per month. Full-time Operator Employees are also eligible to

participate in the Long-Term Disability Plan at the Employee’s expense.




                                                - 21 -
              Case 21-10461-JTD         Doc 8      Filed 03/02/21   Page 22 of 37




       56.     Eligible Employees may elect to obtain certain types of supplemental life and

AD&D insurance coverage for themselves and their spouses and dependents (“Supplemental Life

and AD&D Insurance”) at their own expense through Unum. In particular, at their own expense,

eligible Employees may obtain Supplemental Life and AD&D Insurance coverage for themselves

of up to $500,000. Employees who elect Supplemental Life and AD&D Insurance coverage for

themselves may also obtain, at their own expense, coverage of up to $250,000 for their spouse and

up to $10,000 per child. Eligible Employees may also obtain other supplemental insurance,

including permanent life insurance, critical illness insurance, accident insurance, hospital

indemnity programs, home and auto insurance, and legal insurance (collectively, the

“Miscellaneous Insurance Programs”). Premiums under the Miscellaneous Insurance Programs

are funded entirely by Employee contributions.

       57.     The Debtors pay a portion of the aggregate cost of the Basic Life and AD&D

Insurance, and Long-Term Disability, with the remaining cost being borne by Employees who

elect such coverage. The Debtors pay approximately $7,800.00 per month to Unum on account of

the Basic Life and AD&D Insurance and Long-Term Disability. As of the Petition Date, the

Debtors estimate that there is approximately $7,800.00 in outstanding obligations under the Basic

Life and AD&D Insurance and the Long-Term Disability Insurance. By this Motion, the Debtors

seek authority to make all payments or remittances for amounts attributable to the prepetition

period and relating to the Other Insurance Plans, including administrative fees, in the ordinary

course of business and in their sole discretion and to continue the Other Insurance Plans in the

ordinary course of business postpetition.




                                                - 22 -
                  Case 21-10461-JTD            Doc 8      Filed 03/02/21        Page 23 of 37




          E.      Savings and Retirement Plans

          58.     The Debtors offer Employees a savings and retirement plan.                        Specifically,

Employees each year may contribute pre-tax or post-tax compensation, consistent with IRS

regulations, for investment in a 401(k) plan (the “401(k) Plan”). The 401(k) Plan is administered

by Blue Star Retirement Services, Inc. (“Blue Star”). The Debtors do not make any matching

contributions under the 401(k) Plan. Blue Star withholds funds for the approximately 128

Employees participating in the 401(k) Plan.

          59.     By this Motion, the Debtors seek authority, but not direction, to continue the 401(k)

Plan in the ordinary course of business and pay any amounts due thereunder.

          F.      Workers’ Compensation

          60.     As required under the laws of the various jurisdictions in which they operate and

maintain offices, the Debtors maintain a number of different policies and programs to provide

Employees with workers’ compensation benefits (the “Workers’ Compensation Programs”) in

all such jurisdictions. The workers’ compensation benefits provided by the Debtors are covered

under a large-deductible workers’ compensation plan insured by XL Specialty Insurance Company

(“XL”). The Workers’ Compensation Programs are primarily administered by Alternative Service

Concepts, LLC (“ASC”) which pays under-deductible claims from an escrow account that is

replenished by the Debtors on a monthly basis (the “Claims”). 13 The Debtors, on average pay

approximately $12,500.00 of Claims each month and anticipate approximately $58,500.00 in

Claims will be paid during the anticipated duration of the Chapter 11 Cases. The Debtors also pay




13
     Non-Debtor LVCC provides a letter of credit in support of the Workers’ Compensation Programs of the Debtors,
     as well as similar programs for the other non-Debtor Managed SNF Operators. This letter of credit is funded by
     LVCC and held at CIBC Bank. As of the Petition Date, the amount of this letter of credit is approximately
     $675,000.



                                                       - 23 -
              Case 21-10461-JTD         Doc 8      Filed 03/02/21    Page 24 of 37




ASC a monthly administrative fee of approximately $350.00 of which approximately $350.00

remains unpaid.

       61.     The Debtors must maintain workers’ compensation insurance to legally operate

their businesses. Accordingly, the Debtors seek authority, but not direction, to continue paying all

obligations under the Workers’ Compensation Programs as they become due in the ordinary course

of the Debtors’ business, regardless of whether the claim arose prepetition.

       G.      Tuition Reimbursement

       62.     The Debtors provide a tuition reimbursement program (the “Tuition

Reimbursement Program”) to eligible full-time Employees to assist Employees with the cost of

completing courses or programs through accredited educational institutions at the

vocational/technical or college level. In order to be eligible, an Employee must have completed

six months of continuous satisfactory service. Participating Employees must maintain a “C”

average in the course or courses, and the course or courses must be related to the Employee’s

present position, or a position for which the Employee could reasonably be expected to qualify.

The Debtors reimburse 75% of the tuition costs for successfully completed qualifying courses, up

to $1,000 annually.

       63.     The Debtors estimate that, as of the Petition Date, there were no outstanding

obligations under the Tuition Reimbursement Program. By this Motion, the Debtors seek authority

to continue the Tuition Reimbursement Program postpetition in the ordinary course.

       H.      Relocation Reimbursement, Sign-On, and Referral

       64.     The Debtors, from time-to-time and in their discretion, elect to reimburse eligible

full-time Employees for the cost of relocation. In order to be eligible, the Employee must satisfy

both duration of service and proximity of location requirements. In addition, if the Employee




                                                - 24 -
              Case 21-10461-JTD         Doc 8      Filed 03/02/21    Page 25 of 37




voluntarily leaves the Company within 24 months of the hiring or transfer giving rise to the

relocation reimbursement, the Employee must repay all or a portion of the reimbursed expenses.

       65.     Under this program, the Employee generally pays for his/her relocation expenses,

and then submits a form to the Debtors, and the Debtors reimburse the Employee at the Debtors’

discretion. The Debtors estimate that, as of the Petition Date, there were $35,000.00 in outstanding

reimbursable relocation expenses.

       66.     In addition, the Operator Debtors provide certain sign-on and referral payments

upon certain Employees starting work at an Operator Debtor, or for referring an eligible Employee

to work at an Operator Debtor. These payments vary depending on the role that the applicable

Employee will play at the Operator Debtor, and range from $250 to $1,000. In the fourth quarter

of 2020, the Operators made approximately $10,000.00 in sign-on and referral payments.

       67.     By this Motion, the Debtors seek authority, but not direction, to pay any such

prepetition obligations, and to continue the relocation reimbursement program postpetition in the

ordinary course.

IV.    REIMBURSABLE EXPENSES.

       68.     The Debtors routinely reimburse Employees for travel, meals, and other business

expenses (collectively, the “Reimbursable Expenses”). There are currently approximately 23

active corporate credit cards held by Employees through a credit card program with Elan Financial

Services (“Elan”), which credit cards are used to pay for certain Reimbursable Expenses.

Amounts charged to the corporate credit cards are subject to a weekly review and approval process.

The Debtors pay approximately $100,000 directly each month on the corporate credit card

program.     Employees may also incur out-of-pocket Reimbursable Expenses and seek




                                                - 25 -
               Case 21-10461-JTD         Doc 8      Filed 03/02/21        Page 26 of 37




reimbursement for their Reimbursable Expenses from the Debtors. Accordingly, Employees incur

Reimbursable Expenses with the expectation that they will be reimbursed by the Debtors.

       69.     Charges, credits, and payments for Reimbursable Expenses are administered by the

Debtors, and flow through Concur (“Concur”). An Employee must submit expense reports

through Concur, which are approved by the Employee’s manager through a workflow enabled by

Concur. The Debtors do not reimburse Employees for Reimbursable Expenses until a manager

has approved such Reimbursable Expenses. Following such approval, the Debtors reimburse

Employees directly through their ordinary payroll system.

       70.     The Debtors need to be able to pay out amounts on account of the Reimbursable

Expenses to avoid disruption to the Company’s business operations. The Debtors’ Employees

cannot be expected to undertake personal financial expenditures on the Company’s behalf without

the expectation of reimbursement.        Because the Debtors’ business necessitates Employees

occasionally spending money on the Debtors’ behalf, the Debtors must be able to provide the

appropriate remuneration. Moreover, the Reimbursable Expenses represent a relatively minimal

cost to the Debtors’ estates in light of the overall benefits achieved.

       71.     Certain prepetition Reimbursable Expenses may not have been reimbursed as of the

Petition Date because, among other reasons, Employees had not yet submitted a request for

reimbursement or approval of an expense report was still pending. Thus, as is customary, there

may be a lag time between the time expenses are incurred and the time expenses are reimbursed

and, as such, it is difficult for the Debtors to determine with precision the actual amount of

incurred, but not reported, Reimbursable Expenses as of any particular time. The average

aggregate monthly amount paid out by the Debtors for Reimbursable Expenses varies and can be

up to $185,000.00.




                                                 - 26 -
                  Case 21-10461-JTD             Doc 8      Filed 03/02/21        Page 27 of 37




          72.      By this Motion, the Debtors seek authority, but not direction, to reimburse all

Reimbursable Expenses accrued and outstanding as of the Petition Date in their sole discretion and

to continue paying the Reimbursable Expenses as they accrue in the ordinary course of business

in their sole discretion.

V.        SOCIAL SECURITY, INCOME TAXES, UNION DUES, AND OTHER WITHHOLDING.

          73.      The Debtors routinely withhold from Employee paychecks amounts that the

Debtors are required to transmit to third parties. Examples include Social Security, FICA, federal

and state income taxes, union dues, garnishments, charitable donations, health care payments,

other insurance payments, 401(k) contributions, and certain other voluntary payroll deductions.14

In addition, the Debtors provide Employees with access to a program called Wallet, administered

by PayActiv, Inc. (“PayActiv”). Under this program, Employees may, prior to their pay day,

access earned wages for hours that have been worked but have not yet been paid. PayActiv charges

each participating Employee a fee for accessing these funds, which the applicable Debtor

withholds from the Employee’s paycheck and then pays over to PayActiv (thus the Employees

bear any PayActiv fees).

          74.      The Debtors believe that such withheld funds, to the extent that they remain in the

Debtors’ possession, may constitute monies held in trust and therefore may not be property of the

Debtors’ bankruptcy estates. Thus, the Debtors believe they have authority to direct such funds to

the appropriate parties in the ordinary course of business. Nonetheless, out of an abundance of

caution, the Debtors request authority to do so.




14
     Under the Coronavirus Aid, Relief, and Economic Security Act of 2020, the Company may elect to defer payment
     of the employer portion of social security payroll taxes incurred from March 27, 2020 to December 31, 2020. One-
     half of such deferral amount will become due on each of December 31, 2021 and December 31, 2022. The
     Company intends to utilize this deferral program to delay payment of approximately $2,150,000 of the employer
     portion of payroll taxes estimated to be incurred between March 27, 2020 and December 31, 2020.


                                                        - 27 -
                  Case 21-10461-JTD             Doc 8      Filed 03/02/21        Page 28 of 37




VI.       SHARED EMPLOYEE OBLIGATIONS.

          75.      As set forth in greater detail in the motion of the Debtors seeking entry of an order

authorizing, among other things, the continued use of the Debtors’ cash management system (the

“Cash Management Motion”) filed contemporaneously herewith, in order to take economic

advantage of efficiencies that arise due to the number of Managed SNF Operators, certain of the

Debtors’ Prepetition Employee Obligations to their Employees are paid through non-Debtor

LVCC (such Prepetition Employee Obligations, the “Shared Employee Obligations”). For

instance, while each Debtor’s wages are paid through its own separate payroll account, the

Debtors’ obligations under the Workers’ Compensation Programs are paid through LVCC. 15

          76.      As of the Petition Date, there are two Shared Employee Obligations that were paid

by LVCC: the Debtors’ obligations under the Workers’ Compensation Programs and the Debtors’

obligations under the Medical Plans for the Operator Employees. After LVCC pays a Shared

Employee Obligation, it allocates the cost of such Shared Employee Obligation among the

Managed SNF Operators who participate in the Shared Employee Obligation based on a

methodology that appropriately reflects the entities’ respective proportionate share. The specific

method underlying this allocation depends on the Shared Employee Obligation. With respect to

the Workers’ Compensation Programs, LVCC allocates each Managed SNF Operator’s cost based

on employee headcount. With respect to the Medical Plans for Operator Employees, LVCC

allocates the cost based on the number of employees of each Managed SNF Operator participating

in the applicable Medical Plan.




15
     In addition, for other Employee Benefit Programs, while the Debtors pay their obligations separately from LVCC
     and the rest of the Managed SNF Operators, the employees across all Managed SNF Operators (including the
     Employees of the Operator Debtors) participate in the same employee benefit plans (including, for example the
     401(k) Plan and the Dental and Vision Plans). As such, certain of the Debtors’ Employees participate in the same
     employee benefit plans and programs as employees of non-Debtor affiliates.


                                                        - 28 -
              Case 21-10461-JTD         Doc 8      Filed 03/02/21   Page 29 of 37




       77.     As set forth in the Cash Management Motion, participating in the Shared Employee

Obligations allows the Debtors to avail themselves of the increased efficiency, “bulk pricing,” and

decreased administrative expense that is attributable to the number of Managed SNFs. Should the

Debtors cease to participate in the Shared Employee Obligations, they would be required to spend

substantial time and effort establishing separate accounts and payment practices for the Shared

Employee Obligations. As such, the Debtors request authority to pay any Prepetition Employee

Obligations that constitute Shared Employee Obligations in the ordinary course of business, and

to continue such Shared Employee Obligations postpetition.

VII.   POSTPETITION CONTINUATION OF ORDINARY COURSE EMPLOYEE PROGRAMS.

       78.     Finally, the Debtors seek Interim and Final Orders authorizing, but not directing,

the Debtors to continue their ordinary course Employee compensation (including, wages, salaries,

and cash and non-cash compensation), Employee Benefit Programs, Reimbursable Expenses, and

related programs during the postpetition reorganization process in their sole discretion. Though

the Debtors believe that such programs constitute ordinary course of business expenses authorized

under the Bankruptcy Code and applicable law without notice or a hearing, out of an abundance

of caution, the Debtors request authority to continue such programs during the pendency of the

Chapter 11 Cases.

         BASIS FOR RELIEF REQUESTED AND APPLICABLE AUTHORITY

I.     PAYMENT OF PREPETITION EMPLOYEE OBLIGATIONS IS APPROPRIATE BECAUSE
       SUBSTANTIAL PORTIONS OF SUCH OBLIGATIONS ARE ENTITLED TO PRIORITY UNDER
       SECTIONS 507(a)(4) AND 507(a)(5) OF THE BANKRUPTCY CODE.

       79.     The Debtors believe that a substantial portion of the amounts they seek

authorization to pay hereunder are entitled to priority under sections 507(a)(4) and (a)(5) of the

Bankruptcy Code. Section 507(a)(4) of the Bankruptcy Code grants priority to employee claims

for “wages, salaries, or commissions, including vacation, severance and sick leave pay” earned


                                                - 29 -
               Case 21-10461-JTD         Doc 8      Filed 03/02/21     Page 30 of 37




within 180 days before the Petition Date up to $13,650 per employee. 11 U.S.C. § 507(a)(4).

Similarly, section 507(a)(5) of the Bankruptcy Code provides that the claims for contributions to

certain employee benefit plans are also afforded priority treatment to the extent of the number of

employees covered by each plan multiplied by $13,650, less any amounts paid pursuant to section

507(a)(4) of the Bankruptcy Code. Id. § 507(a)(5). To the extent that the Prepetition Employee

Obligations are entitled to priority under section 507(a)(4) of the Bankruptcy Code, the relief

requested herein affects only the timing of payment, and not the amount, and will not prejudice

general unsecured creditors.

       80.     Any amounts in excess of the priority cap represent necessary compensation for

retaining the Debtors’ Employees and preserving the value of the Debtors’ estates and are therefore

justified by the doctrine of necessity, as set forth more fully below. As such, by this Motion, the

Debtors seek authority pursuant to the Interim Order to pay the Prepetition Employee Obligations

up to $13,650 per Employee and, pursuant to the Final Order, authority to pay any amounts that

exceed the priority cap, except as otherwise set forth herein.

II.    PAYMENT OF EMPLOYEE WITHHOLDINGS IS APPROPRIATE UNDER SECTION 541 OF THE
       BANKRUPTCY CODE BECAUSE SUCH FUNDS ARE NOT PROPERTY OF THE DEBTORS’
       ESTATES.

       81.     As described herein, a portion of the Prepetition Employee Obligations constitute

funds held in trust for payment to third parties. The payment of the Employee Withholdings will

not prejudice the Debtors’ estates because such withholdings are held in trust for the benefit of the

related payees and, thus, do not constitute property of the Debtors’ estates under section 541 of the

Bankruptcy Code. See 11 U.S.C. § 541(d); Begier v. IRS, 496 U.S. 53, 58–59 (1990). Further,

failure to pay these amounts could subject the Debtors and their officers and directors to liability.

See, e.g., In re Sheppard, 253 B.R. 397 (Bankr. D.S.C. 2000) (officer responsible for a company

not paying its federal employment tax liabilities found personally liable for such tax liabilities); In


                                                 - 30 -
               Case 21-10461-JTD           Doc 8      Filed 03/02/21     Page 31 of 37




re Geise, 151 B.R. 432 (Bankr. N.D. Ohio 1992) (same); see also 26 U.S.C. § 6672(a) (“Any

person required to collect, truthfully account for, and pay over any tax imposed by this title who

willfully fails to . . . pay over such tax . . . shall, in addition to other penalties provided by law, be

liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted

for and paid over.”).

III.    PAYMENT OF PREPETITION EMPLOYEE OBLIGATIONS IS APPROPRIATE UNDER
        SECTIONS 105 AND 363 OF THE BANKRUPTCY CODE AND THE DOCTRINE OF NECESSITY.

        A.      The Court May Authorize the Prepetition Satisfaction of a Claim When
                Payment Is Critical to the Debtors’ Business.

        82.     Section 363 of the Bankruptcy Code empowers the bankruptcy court to authorize a

chapter 11 debtor to expend funds in the bankruptcy court’s discretion outside the ordinary course

of business. 11 U.S.C. § 363. Section 363(b)(1) provides that “[t]he trustee, after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” Id. § 363(b)(1). To obtain approval for the use of estate assets outside the ordinary course

of business, a debtor must articulate a valid business justification for the requested use. See In re

Filene’s Basement, No. 11-13511, 2014 WL 1713416, at *12 (Bankr. D. Del. Apr. 29, 2014)

(noting that under Section 363(b), “‘[w]here the debtor articulates a reasonable basis for its

business decisions . . . courts will generally not entertain objections to the debtor’s conduct’”

(quoting In re Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986))); In re Landsource

Cmtys. Dev. LLC, No. 108-BK-11111, 2009 WL 4874670, ¶ 15 (Bankr. D. Del. Nov. 25, 2009);

U.S. Trustee v. Bethlehem Steel Corp. (In re Bethlehem Steel Corp.), No. 022854, 2003 WL

21738964, at *12 (S.D.N.Y. July 28, 2003) (“To approve a transaction under § 363(b), the

Bankruptcy Court must find that there is a good business reason to allow the transaction.”); In re

Global Crossing Ltd., 295 B.R. 726, 743 (Bankr. S.D.N.Y. 2003) (“[A] § 363 application requires




                                                   - 31 -
               Case 21-10461-JTD         Doc 8      Filed 03/02/21    Page 32 of 37




a showing that there is a ‘good business reason to grant such an application.” (quoting Comm. of

Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983))); In

re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1990) (“Where valid business justification

exists, a presumption exists ‘that in making a business decision the directors of a corporation acted

on an informed basis, in good faith and in the honest belief that the action was in the best interests

of the company.”)

       83.     Further, the bankruptcy court’s power to authorize the pre-plan satisfaction of

prepetition claims whose payment is critical to the debtor’s business is firmly established under

section 105(a) of the Bankruptcy Code and the “doctrine of necessity,” which “recognizes the

existence of the judicial power to authorize a debtor in a reorganization case to pay pre-petition

claims where such payment is essential to the continued operation of the debtor.” In re Ionosphere

Clubs, Inc., 98 B.R. 174, 176 (Bankr. S.D.N.Y. 1989). “The Supreme Court, the Third Circuit and

the District of Delaware all recognize the court’s power to authorize payment of pre-petition claims

when such payment is necessary for the debtor’s survival during chapter 11.” In re Just for Feet,

Inc., 242 B.R. 821, 825 (Bankr. D. Del. 1999).

       84.     The United States Court of Appeals for the Third Circuit recognized the “necessity

of payment” doctrine in In re Lehigh & New England Ry. Co., 657 F.2d 570, 581 (3d Cir. 1981).

The Third Circuit held that a court could authorize the payment of prepetition claims if such

payment was essential to the continued operation of the debtor. Id. (stating a court may authorize

payment of prepetition claims when there “is the possibility that the creditor will employ an

immediate economic sanction, failing such payment”); see also In re Motor Coach Indus. Int’l,

Inc., No. 08-12136, 2009 WL 330993, at *3 (D. Del. Feb. 10, 2009) (denying a stay pending appeal

on the grounds that there is not a serious basis to challenge the doctrine of necessity in the Third




                                                 - 32 -
               Case 21-10461-JTD         Doc 8      Filed 03/02/21    Page 33 of 37




Circuit); In re Just for Feet, Inc., 242 B.R. at 824–25 (noting that the Third Circuit permits debtors

to pay prepetition claims that are essential to continued operation of business).

       85.     If the Debtors’ Employees are not promptly paid, it will cause an immediate and

harmful impact to Employee morale, which may directly translate to decreased quality of care for

the Debtors’ residents. In the longer term, not promptly paying the Debtors’ Employees will likely

cause serious reputational damage to the Debtors’ businesses and may impact their ability to attract

skilled Employees in the future.

       B.      Payment of All Prepetition Employee Obligations Is a Sound Exercise of the
               Debtors’ Business Judgment and Necessary to Prevent Irreparable Harm.

       86.     The relief requested by this Motion represents a sound exercise of the Debtors’

business judgment, is necessary to avoid immediate and irreparable harm to the Debtors’ estates,

and is justified under sections 105(a) and 363(b) of the Bankruptcy Code. Payment of the

Prepetition Employee Obligations is critical to maintaining the Debtors’ business operations and

ensuring stability within the Debtors’ workforce. Continuity of the Debtors’ business operations

is essential to preserving and maximizing the value of the Debtors’ estate in these Chapter 11

Cases. The Debtors’ Employees possess knowledge unique to the Debtors’ operations, and many

of them have worked in the senior care industry for many years and are specifically attuned to

respond to the particular needs of the Debtors’ residents, which include general assisted living,

care for memory- and mobility-impaired residents, and hospice care. Other Employees have

specialized expertise in sales, marketing, or administration that is specific to the senior care

industry. Replacing the Employees’ institutional knowledge would require the Debtors’ and their

remaining Employees to expend significant time, capital, and effort, all of which would distract

the Debtors from the task at hand in these Chapter 11 Cases. Further, the loss of valuable

Employees would diminish the Debtors’ ability to execute their value-maximizing strategy and



                                                 - 33 -
              Case 21-10461-JTD         Doc 8      Filed 03/02/21    Page 34 of 37




would harm the Debtors’ stakeholders. By this Motion, the Debtors, in sound exercise of their

business judgment, seek to prevent such harm.

       87.     A stable workforce is critical to ensuring uninterrupted business operations and is

required to maximize the value of Debtors’ estates. If amounts owed are not received, insurance

reimbursements are not made, or other benefits delayed, the Debtors risk losing Employees to

attrition and distracting Employees from the requirements of their jobs. These concerns are

especially important in light of the COVID-19 pandemic, which has negatively affected the

Debtors’ Employees’ morale, and increased demands on the Employees. Moreover, in some

instances, the Employees may suffer substantial personal hardship and, in some cases, will be

unable to meet their basic needs, potentially making it difficult or impossible for them to continue

working for the Debtors. To avoid Employee resignations and to maintain Employee morale, it is

critical that the Debtors be authorized to pay each of their Employees all compensation amounts

that have been earned under the Debtors’ prepetition contractual obligations or practices, subject

to the limitations described herein.

       88.     Finally, as noted above, the Debtors are obligated to maintain and discharge their

obligations under the Workers’ Compensation Programs under the applicable laws of certain of

the states in which the Employees are employed.

IV.    THE PROPOSED PAYMENT PROCESSING PROCEDURES ARE APPROPRIATE.

       89.     As set forth above, the Debtors request that all Banks be authorized and directed to

honor and process payments on account of the Prepetition Employee Obligations as directed by

the Debtors. The Debtors have sufficient liquidity to pay the amounts delineated in this Motion in

the ordinary course of business and have implemented controls to ensure that prepetition claims




                                                - 34 -
              Case 21-10461-JTD         Doc 8      Filed 03/02/21    Page 35 of 37




will not be paid except as authorized by this Court. The Debtors therefore submit that the payment

processing procedures described in the Motion are appropriate.

                IMMEDIATE AND UNSTAYED RELIEF IS NECESSARY

       90.     The Court may grant the relief requested in this Motion immediately if the “relief

is necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003; see also In re

First NLC Fin. Servs., LLC, 382 B.R. 547, 549 (Bankr. S.D. Fla. 2008) (holding that Rule 6003

permits entry of retention orders on an interim basis to avoid irreparable harm). In the context of

preliminary injunctions, the Third Circuit has interpreted the language “immediate and irreparable

harm” to refer to a continuing harm which cannot be adequately redressed by final relief on the

merits and for which money damages are inadequate. See, e.g., Norfolk S. Ry. Co. v. City of

Pittsburgh, 235 F. App’x 907, 910 (3d Cir. 2007) (citing Glasco v. Hills, 558 F.2d 179, 181 (3d

Cir. 1977)). The harm also must be actual and imminent, not speculative or unsubstantiated. See,

e.g., Acierno v. New Castle County, 40 F.3d 645, 653-55 (3d Cir. 1994). The Debtors submit that,

for the reasons already set forth herein, the relief requested in this Motion is necessary to avoid

immediate and irreparable harm to the Debtors.

       91.     The Debtors also request that the Court waive the stay imposed by Bankruptcy Rule

6004(h), which provides that “[a]n order authorizing the use, sale, or lease of property other than

cash collateral is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above, the relief that the Debtors seek

in this Motion is necessary for the Debtors to operate without interruption and to preserve value

for their estates. Accordingly, the Debtors respectfully request that the Court waive the 14-day

stay imposed by Bankruptcy Rule 6004(h), as the exigent nature of the relief sought herein justifies

immediate relief.




                                                - 35 -
               Case 21-10461-JTD          Doc 8      Filed 03/02/21     Page 36 of 37




                                  RESERVATION OF RIGHTS

        92.     Nothing in this Motion should be construed as (a) authority to assume or reject any

executory contract or unexpired lease of real property, or as a request for the same; (b) an

admission as to the validity, priority, or character of any claim or other asserted right or obligation,

or a waiver or other limitation on the Debtors’ ability to contest the same on any ground permitted

by bankruptcy or applicable non-bankruptcy law; (c) a promise to pay any claim or other

obligation; (d) granting third-party-beneficiary status or bestowing any additional rights on any

third party; or (e) being otherwise enforceable by any third party.

                                              NOTICE

         93.    Notice of this Motion will be given to: (a) the Office of the United States Trustee

 for the District of Delaware; (b) the Internal Revenue Service; (c) the Securities and Exchange

 Commission; (d) the parties included on the Debtors’ consolidated list of their thirty (30) largest

 unsecured creditors; (e) the Office of the United States Attorney for the District of Delaware; (f)

 counsel to the proposed DIP Lender; (g) the Banks; (h) the Payroll Processor; (i) all known

 holders of liens in the Debtors’ assets; (j) counsel to the plaintiffs in the case captioned U.S.A. ex

 rel. Angela Ruckh v. CMC II, LLC et al., and (k) the Debtors’ landlords. As this Motion is seeking

 “first day” relief, notice of this Motion and any order entered in connection with the Motion will

 be served on all parties as required by Local Rule 9013-1(m). Due to the urgency of the

 circumstances surrounding this Motion and the nature of the relief in it, the Debtors respectfully

 submit that no further notice of this Motion is required.

                                      NO PRIOR REQUEST

        94.     No previous request for the relief sought herein has been made to this Court or any

other court.




                                                  - 36 -
              Case 21-10461-JTD         Doc 8      Filed 03/02/21    Page 37 of 37




                                         CONCLUSION

       WHEREFORE, the Debtors respectfully request that this Court enter the Interim Order and

the Final Order, each substantially in the form annexed hereto, granting the relief requested herein

and such other and further relief as may be just and proper.

Dated: March 2, 2021                          CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                              /s/ Mark D. Olivere
                                              William E. Chipman, Jr. (No. 3818)
                                              Robert A. Weber (No. 4013)
                                              Mark L. Desgrosseilliers (No. 4083)
                                              Mark D. Olivere (No. 4291)
                                              Hercules Plaza
                                              1313 North Market Street, Suite 5400
                                              Wilmington, Delaware 19801
                                              Telephone:     (302) 295-0191
                                              Facsimile:     (302) 295-0199
                                              Email:         chipman@chipmanbrown.com
                                                             weber@chipmanbrown.com
                                                             desgross@chipmanbrown.com
                                                             olivere@chipmanbrown.com

                                              Proposed Counsel to the Debtors and
                                              Debtors-In-Possession




                                                - 37 -
